Citation Nr: 1443344	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection a skin disorder (other than porphyria cutanea tarda (PCT) and residuals of squamous cell carcinoma of the lower lip).

2.  Whether new and material evidence has been received to reopen a claim for service connection for generalized arthritis/multiple joint pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.

4.  Entitlement to service connection a skin disorder (other than PCT and residuals of squamous cell carcinoma of the lower lip).

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a left third metatarsal fracture with plantar calcaneal spur (herein referred to as a left foot fracture).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1969 to September 1969 and active duty service from January 1971 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before a Decision Review Officer in June 2008 and the undersigned Veterans Law Judge (VLJ) in July 2014; transcripts of the hearings are of record.

In a February 2013 rating decision, the RO granted service connection for PCT and residuals of squamous cell carcinoma of the lower lip.  The Veteran did not indicate that this decision satisfied his claim for benefits with respect to the skin disorder.  In April 2014, the RO certified the issue of entitlement to service connection for chloracne to the Board and the Veteran provided testimony regarding his claimed skin condition at the July 2014 Board hearing.  Therefore, the Board has characterized the issue on appeal as service connection for a skin disorder (other than PCT and residuals of squamous cell carcinoma of the lip), as set forth on the title page.  

In a June 2013 rating decision, the RO granted a 10 percent rating for residuals of a left foot fracture, effective May 23, 2007; however, because the Veteran is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  Virtual VA contains a copy of the hearing transcript and VA treatment records dated through February 2013, which have been considered by the Board.  Otherwise, Virtual VA and VBMS contain only duplicative or irrelevant records.  

During the Board hearing, the Veteran testified that he has left foot and leg numbness, which he attributed to his service-connected left foot fracture.  See Board Hearing Transcript (Tr.) at 14-15.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection a skin disorder (other than PCT and residuals of squamous cell carcinoma of the lower lip) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied service connection for chloracne.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  In a December 2002 rating decision, the RO denied service connection for a skin rash, generalized arthritis/multiple joint pain, and a respiratory disorder.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

3.  The evidence received since the October 1997 and December 2002 rating decisions relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.  

4.  None of the new evidence associated with the claims file since the December 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims for service connection for generalized arthritis/multiple joint pain and a respiratory disorder, or raises a reasonable possibility of substantiating the claims. 

5.  Prior to March 15, 2013, the residuals of the Veteran's left foot fracture were manifested by no more than moderate injury.

6.  From March 15, 2013, the residuals of the Veteran's left foot fracture have been manifested by no more than moderately severe injury.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied service connection for chloracne is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The December 2002 rating decision that denied service connection for a skin rash, generalized arthritis/multiple joint pain, and a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

3.  Evidence received since the October 1997 and December 2002 rating decisions is new and material with regard to the claim of entitlement to service connection for a skin disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening a previously denied claim for service connection for generalized arthritis/multiple joint pain have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for reopening a previously denied claim for service connection for a respiratory disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  Prior to March 15, 2013, the criteria for a disability rating in excess of 10 percent for residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

7.  From March 15, 2013, the criteria for a 20 percent rating, but no higher, for residuals of a left foot fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  A June 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to the previously denied claims, the letter included notice regarding the bases of the prior denials and the need for new and material evidence to reopen the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the June 2007 notice letter was provided prior to the initial adjudication of the claims in January 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records and all identified and available post service treatment records have been obtained.  

The Veteran was medically evaluated in conjunction with his claim for a higher rating in November 2007 and March 2013.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Regarding the claims to reopen, VA's duty to provide a medical examination only applies if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Here, for the reasons explained below, the Board finds that new and material evidence has not been received with respect to the claims for service connection for a respiratory disorder and generalized arthritis/multiple joint pain.  Therefore VA examinations are not warranted.  With respect to the claim for service connection for a skin disorder, the Board finds that new and material evidence has been received and the claim is reopened; however, the merits the claim are being remanded to the AOJ for further development, including a VA examination.

In addition, the Veteran had the opportunity to testify in support of his claims during a July 2014 Board hearing.  During the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Claims to Reopen

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this case, the evidence reflects that the Veteran served in Vietnam from August 1971 to April 1972.  Therefore, exposure to herbicide agents is presumed.  Id.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include chloracne or other acneform disease consistent with chloracne, and respiratory cancers, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

In addition, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


A.  Claim to Reopen - Skin Disorder 

In July 1969, during ACDUTRA, the Veteran was treated for a severe skin reaction/dermatitis after being exposed sunlight and it was recommended that his military occupation specialty (MOS) be changed to duties that required him to be indoors.  It was also noted that he had a history of severe burns on his face, ears, and hands since childhood.  His April 1972 discharge examination reflects that his skin was normal.

The Veteran filed a claim for service connection for chloracne due to Agent Orange exposure in February 1997.  On July 1997 VA examination, the examiner indicated that he had a rash that seemed to be exacerbated by sun exposure and that it might be secondary to medical problems.  A screening for H. pylori was recommended.  In an October 1997 rating decision, the RO denied service connection for chloracne because the evidence did not show that the Veteran had been diagnosed with chloracne.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

In April 1998, the Veteran filed a claim for service connection for a skin condition, which he described as a rash on his upper trunk.  At that time, VA treatment records showed evidence of folliculitis in 1979 and actinic keratosis in 1995.  In 1997, he received treatment for what was described as a macular rash and reactive dermatitis.  It was noted that he had had the rash on and off since service in Vietnam and that it was thought to be due to Agent Orange or an internal stimuli, such as H. Pylori.  He tested negative for H. Pylori in July 1998, and it was noted that the rash was most likely due to Agent Orange.  In July 1999, the skin condition was described as a chloracne rash aggravated by photodermatitis.  

In a December 2002 rating decision, the RO denied service connection for a skin rash.  The RO determined that the skin rash existed prior to service and had not been aggravated by service.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

In May 2007, the Veteran filed a petition to reopen his claim for service connection for a skin condition.  VA treatment records showed that the Veteran was treated for a pruritic rash in 2007, which was described primarily as eczematous dermatitis.  It was noted that the Veteran recently began taking Synthroid and that the rash might be a reaction to the drug.  In March 2008, it was also noted that he also had rosacea.  During a June 2008 Decision Review Officer (DRO) hearing, the Veteran testified that he had been taken out of infantry school with a skin infection from overexposure to the sun.  See DRO Hearing Tr. at 2.  In August 2009, the Veteran was treated for an erythematous rash, which involved plaques on his hands.  He also submitted pictures of the rash on his hands along with a claim for service connection for PCT.  An October 2012 VA examiner diagnosed the Veteran with PCT and squamous cell carcinoma of the lower lip and opined that these conditions were at least as likely as not related to service.  During the July 2014 Board hearing, the Veteran testified that he did not have any conditions prior to service and that his skin problems did not begin until shortly after he was discharged in the 1970s.  See Board Hearing Tr., at 4, 12.

In this case, the evidence received since the October 1997 rating decision that denied service connection for chloracne includes VA outpatient treatment records, which show a diagnosis of chloracne.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability).  Therefore, the Board finds that this evidence is new and material.  

The evidence received since the December 2002 rating decision that denied service connection for a skin rash includes his July 2014 Board testimony that he had no pre-existing conditions when he entered service, that he was heavily exposed to Agent Orange, and that his current skin problems began shortly after he was discharged in the 1970s.  This evidence related to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that this evidence is also new and material.

Based on the foregoing, the Board finds sufficient evidence to reopen the Veteran's claim for service connection for a skin disorder.

B.  Claims to Reopen - Generalized Arthritis/Joint Pain and a Respiratory Disorder

In October 1999, the Veteran filed a claim for service connection.  He claimed to have "overall joint pain which the [doctor] states accompanies the symptoms of Agent Orange."  He also claimed to have chronic respiratory symptoms and a cough since 1974, which he attributed to service.  

Service treatment records showed no complaints, treatment, or diagnoses related to a respiratory disorder or generalized joint pain.  The April 1972 discharge examination reflects that the Veteran's lungs and chest, upper extremities, lower extremities, and spine were normal.  

VA treatment records reflect that the Veteran complained of a persistent cough in November 1997.  He did not have any wheezing and it was noted that the cough was usually not productive.  In January 1990, it was noted that the Veteran had had a productive cough beginning two years after he returned from Vietnam.  The physician doubted that the Veteran's symptoms were due to Agent Orange due to the temporal sequence.  The possible etiologies included allergies, bronchitis, bronchiectasis, and endobronchial cancer.  In June 1980, it was noted that the Veteran still had a chronic persistent cough; however, pulmonary function tests were within normal limits.  The examining clinician indicated that the cough was not likely due to reactive airway disease and was possibly due to several other conditions, including bronchiectasis.  During an October 1999 Agent Orange examination, the Veteran denied having a cough, shortness of breath, and wheezing. 

VA treatment records indicate that the Veteran was treated for bilateral knee arthritis and degenerative changes of the lumbar spine in 1997.  Also in 1997, he was treated for right knee and hip pain following a motor vehicle accident and diagnosed with bursitis of the right hip.  In October 1999, he underwent an Agent Orange examination.  He complained of arthralgia in multiple joints.  A note was made to rule out lumbar spine degenerative disease.  In April 2002, it was noted that he had a history of arthritis involving multiple joints with associated stiffness and that he had gouty arthritis, which was chronic.  

In a December 2002 rating decision, the RO denied service connection for a chronic respiratory cough because there was no evidence of current disability and no evidence of a nexus with service.  The RO denied service connection for multiple joint pains because there was no evidence of a nexus with service, to include exposure to Agent Orange.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In May 2007, the Veteran filed a petition to reopen the claims for service connection for a respiratory condition (cough and calcific buildup) and multiple joint pains.  The evidence received since the December 2002 rating decision includes primarily VA treatment records along with the Veteran's lay statements and hearing testimony.  

Regarding multiple joint pain, a January 2008 VA rheumatology clinic note reflects that the Veteran denied having frank joint pain, but reported that he had occasional hand stiffness with increased activity.  He denied any morning stiffness.  He had some low back pain with occasional shooting pain down his right leg with some tingling in his calf.  He also had occasional ankle swelling and a history of plantar fasciitis.  The examining physician noted that X-rays of the hands and feet were within normal limits and that X-rays of the lumbar spine were consistent with degenerative joint disease.  It was noted that the Veteran did not have any symptoms consistent with inflammatory arthropathy and that there was no concern for rheumatic disease.  

In a June 2013 rating decision, the RO granted service connection for a lumbar spine degenerative arthritis and joint disease, left-sided sciatic radiculopathy, osteoarthritis of the right and left hips, and tendonitis of the left knee.  This decision was based on March 2013 VA examination reports in which the examiner opined that these disabilities were caused by the Veteran's service-connected left foot fracture.  During the July 2014 Board hearing, the Veteran testified that he was constantly jumping from helicopters during service and that he "got busted up one time."  See Board Hearing Tr. at 8.  

Regarding a respiratory disorder, VA treatment records received since the December 2002 rating decision do not show any treatment for a chronic respiratory disorder.  During the Board hearing, the Veteran testified that he did not have respiratory symptoms during service and that he began having problems in the late 1970s or early 1980s.  See Board Hearing tr. at 7, 13.  

Although the evidence received since the December 2002 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to unestablished facts necessary to substantiate the claims.  The evidence does not indicate that the Veteran has a current respiratory disorder that might be related to service.  Furthermore, although the Veteran has specific joint diagnoses for which service connection has been granted, the newly submitted evidence does not indicate that he has a generalized condition involving multiple joints that might be related to service.  For these reasons, the Board finds that the evidence is not new and material because it does not raise a reasonable possibility of substantiating the claims.

III.  Increased Rating for Residuals of a Left Foot Fracture 

In a May 1977 rating decision, the RO granted service connection and assigned a 0 percent rating for residuals of a left foot fracture.  In May 2007, the Veteran filed a claim for an increased rating, which was denied.  The Veteran appealed.  During the pendency of the appeal, the RO granted a higher 10 percent rating for the left foot fracture effective May 23, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran has been assigned a 10 percent rating for his service-connected left foot fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The report of a November 2007 VA examination reflects that the Veteran's history of a fracture of the third metatarsal during service.  The Veteran complained of pain in the dorsum of his left foot in the area of his third metatarsal, which was made worse with prolonged standing or walking.  He said the pain was mild and constant, but increased to moderate (6/10 on the pain scale) with prolonged standing or walking.  He said pain radiated proximally to the pretibial area of his left foot and was relieved with rest.  He said that he rarely took any medication and could function without medication.  He also said that he had pain, stiffness, weakness, and swelling of left foot both at rest and with standing and walking.  He reported that he had not had any treatment for the left foot.

On objective examination, the left foot was tender to palpation to the dorsum of the left metatarsal as well as the plantar aspect of the left heel.  There was no active motion of the metatarsophalangeal joint of the great toe.  The Veteran's gait was normal and there was no evidence of flatfeet or deformity.  Palpation of the plantar surface of the left foot revealed slight tenderness and no tenderness on the right.  Dorsiflexion of all toes produced some pain in some of the toes.  Palpation of the metatarsal head of the left toe produced slight tenderness with no tenderness on the right.  There was no evidence of hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus deformity.  The Veteran did not have limited function for standing or walking and was not wearing any type of corrective shoe wear.  X-rays of the left foot revealed an old, healed fracture of the third metatarsal and a large plantar calcaneal spur.  

A January 2008 VA Rheumatology clinic note reflects that the Veteran denied having any frank joint pain.  He said he had occasional ankle swelling and a history of plantar fasciitis, but he did complain of any symptoms attributable to the left foot fracture.  X-rays of the feet were within normal limits.  During a June 2008 DRO hearing, the Veteran testified that he had "a tremendous amount of discomfort" in the left foot.  See DRO Hearing Tr. at 12.  He said that he tried to work through it and stretch it.  Id.  

The report of a March 15, 2013 VA examination reflects that the Veteran reported that he fractured his left third metatarsal during service and that the condition had stayed the same since then, which he described as "pretty much numb except for the bottom of the big toe."  On physical examination, there was evidence of metatarsalgia on the left side.  The Veteran also had hallux valgus with no symptoms.  There was no evidence of hammertoes, Morton's neuroma, hallux rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  The examiner indicated that the functional impairment of the left foot was not such that he would be equally well served with an amputation with prosthesis.  X-rays of the left foot revealed no abnormal findings.  The examiner diagnosed the Veteran with fracture, left third metatarsal now with plantar calcaneal spur.  In relation to impact on work, the examiner indicated that the Veteran's foot condition impacted his ability for prolonged ambulation (standing, walking, running).  The examiner also noted that the Veteran's gait was slightly antalgic due to left foot pain.  

During the Board hearing, the Veteran testified that he had to be cautious when moving around and that his left leg was completely numb.  See Board Hearing Tr. at 14.  He said that he always felt like he was walking on gravel or was barefoot.  Id.at 15.  He said that part of his foot was numb and that he had constant irritation and chronic pain and discomfort, which he estimated as 5/10 on the pain scale.  Id.  He said that he took Aleve to treat the discomfort.  Id. at 16.  

The Board has thoroughly reviewed the medical and lay evidence of record and finds that a 20 percent rating, but no higher, is warranted for the left foot fracture effective March 15, 2013.  A rating in excess of 10 percent is not warranted prior to that date.  In this case, the symptoms associated with the metatarsal fracture have been primarily described as pain, tenderness, and discomfort in the third metatarsal region of the foot (metatarsalgia).  The Veteran has also described having numbness in his left foot; however, the Board notes that the RO has granted service connection for left sciatic radiculopathy (see June 2013 rating decision) and the Board has referred the matter of left foot and leg numbness to the AOJ for further development.  

Prior to March 15, 2013, the Board finds that the symptoms associated with the Veteran's left foot fracture are best described as moderate, and thus a rating in excess of 10 percent is not warranted, even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995).  During the November 2007 VA examination, the Veteran described his pain as mild to moderate, with the highest pain of 6/10 with prolonged standing or walking.  On objective examination, there was some tenderness to palpation and tenderness, which was described as slight.  His gait was normal and there was no limited function in terms of standing or walking.  Furthermore, the January 2008 VA Rheumatoid Clinic record indicated that he had no frank joint complaints and no complaints regarding the left foot.  

Effective March 15, 2013, the Board finds that the symptoms associated with the Veteran's left foot fracture are best described as moderately severe, and thus a rating of 20 percent is warranted.  This is based primarily on the March 15, 2013 VA examination, which noted that he had an antalgic gait that was caused by the left foot condition.  A rating in excess of 20 percent is not warranted, however, even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The examiner described the Veteran's gait as only "slightly" antalgic.  X-ray findings were normal.  Furthermore, during the Board hearing, the Veteran estimated that his level of pain and discomfort was 5/10 on the pain scale.  Hence, the Board does not find that his symptoms are overall characteristic of a severe foot disability.  Additionally, as VA treatment records one year prior to this examination do not indicate treatment for this disability, the evidence doesn't show entitlement to a 20 percent evaluation prior to this time.

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  The evidence does not demonstrate flatfoot, weak foot, claw foot, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5277, 5278, 5281, and 5283 are not for application.  Furthermore, a rating in excess of 10 percent is not available for metatarsalgia (Morton's disease) and hallux valgus, even if Diagnostic Codes 5279 and 5280 were applicable.  In this case, the Board finds that the residuals of the left third metatarsal fracture are appropriately evaluated under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his left foot.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the ratings assigned.  To the extent he argues his symptoms are more severe, his statements must be weighed against the other evidence of record.  In this regard, the Board has considered the fact that the Veteran is a chiropractor and has had some medical training.  Here, however, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general (competent and credible) lay assertions regarding the severity of his left foot disability.  

The Board also finds that the rating criteria reasonably describe the symptomatology related to the Veteran's left foot fracture.  He has described symptomatology involving pain, weakness, swelling, and stiffness.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 32, 37 (2011).  Diagnostic Code 5284 for other foot injuries generally contemplates all musculoskeletal symptoms in determining whether a foot disability is moderate, moderately-severe, or severe.  As such, the Veteran's functional disability picture contemplates his pain, weakness, stiffness, and general discomfort, which impacts prolonged standing and walking.  To the extent that the Veteran has complained of neurological symptoms, described as left foot and leg numbness, it is unclear whether these symptoms are attributable to the left foot fracture.  The Board has referred this issue to the AOJ for further development.

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, for the left foot fracture, the Board finds that a rating in excess of 10 percent is not warranted prior to March 15, 2013; and a 20 percent rating, but no higher, is warranted from March 15, 2013.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Board recognizes that TDIU may be considered part and parcel of an initial increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities).  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected left foot disability.  Accordingly, TDIU is not deemed to be a component of the current appeal.


ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder (other than PCT and residuals of squamous cell carcinoma of the lower lip) is reopened, and to this extent only, the appeal is granted.

As new and material evidence to reopen the claim for service connection for generalized arthritis/multiple joint pain has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for a respiratory disorder has not been received, the appeal is denied.

Prior to March 15, 2013, a rating in excess of 10 percent for residuals of a left third metatarsal fracture with plantar calcaneal spur is denied.

From March 15, 2013, a 20 percent rating for residuals of a left third metatarsal fracture with plantar calcaneal is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that his current skin condition is due to Agent Orange exposure during service.  As discussed above, the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents, including Agent Orange.  The AOJ granted service connection for PCT and squamous cell carcinoma; however, the Veteran has also been diagnosed with a variety of other skin conditions, including rosacea, dermatitis, and chloracne.  The October 2012 VA examiner diagnosed the Veteran with PCT and squamous cell carcinoma, but did not indicate whether any other skin conditions were present.  It is unclear whether PCT was misdiagnosed as rosacea, dermatitis, and chloracne, or whether the he has separate skin conditions that should be considered.  Hence, the Board finds that a VA examination and medical opinion are needed to make a determination on this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records for the Veteran from the VA Greater Los Angeles Healthcare System dated since February 2013.  

2.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to address the etiology of his claimed skin disorder.  The entire electronic claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should indicate whether the Veteran has any current skin disorders other than PCT and residuals of squamous cell carcinoma of the lower lip.  If rosacea, dermatitis, and chloracne are not found, the examiner must address the presence of these diagnoses in the record.  For each skin disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include Agent Orange exposure? 

A complete explanation must be provided for any opinion rendered.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated on the merits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


